      3:20-cv-00639-JMC        Date Filed 08/23/21     Entry Number 18        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 UNITED STATES OF AMERICA,              )                   Case No. 3:20-cv-00639-JMC
                                        )
           Plaintiff,                   )
                                        )
           v.                           )
                                        )
 ALL SEASONS HEALTHCARE, INC.           )
 a/k/a ALL SEASONS MEDICAL              )
 ASSOCIATES,                            )
                                        )
           Defendants,                  )
                                        )
           and                          )
                                        )
 AETNA LIFE INSURANCE COMPANY           )
 MEDICAL SERVICES,                      )
                                        )
           Garnishee.                   )
 _______________________________________)

ORDER GRANTING APPLICATION FOR WRIT OF CONTINUING GARNISHMENT

       Upon consideration of the Application for Writ of Continuing Garnishment against the

earnings of Defendant All Seasons Healthcare, Inc. filed by the United States of America,

       IT IS HEREBY ORDERED that said Application is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of the United States District Court for the

District of South Carolina shall forthwith issue a Writ of Continuing Garnishment upon the

judgment entered against Defendant All Seasons Healthcare, Inc. along with a Clerk’s Notice of

Post-Judgment Garnishment, Notice to Defendant on How to Claim Exemptions, and Request for

a Hearing or Transfer Form.

       IT IS SO ORDERED.
                                                    s/J. Michelle Childs
                                                    J. Michelle Childs
                                                    United States District Judge
August 23, 2021
Columbia, South Carolina
